In an action to foreclose a mortgage on real property, plaintiff appeals: (a) from so much of a judgment of foreclosure and sale of the Supreme Court, Westchester County, dated January 26, 1961, entered January 30, 1961, after a non jury trial, as directs that the mortgaged premises be sold subject to the vendees’ liens of the defendant-respondents; and (b) from an order of said court, dated November 28, 1960, denying plaintiff’s motion, pursuant to section 549 of the Civil Practice Act, for a new trial. Judgment, insofar as appealed from, and order, affirmed, with one bill of costs. No opinion. Beldock, Acting P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur.